  Case 4:20-cr-40123-KES Document 1 Filed 12/08/20 Page 1 of 5 PageID #: 1




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                              SOUTHERN DIVISION




  UNITED STATES OF AMERICA,              CR


                     Plaintiff,          REDACTED INDICTMENT


          vs.                            Theft of a Firearm from a Federal
                                         Firearms Licensee and Possession of
  TAYN CHRISTIAN REIS,                   a Stolen Firearm


                     Defendant.          18 U.S.C. §§ 922(u) and
                                         18 U.S.C. § 9220)



      The Grand Jury charges:

                                   COUNT 1.


      On or about September 4, 2020, in the District of South Dakota, Tayn

Christian Reis, did steal, unlawfully take, and carry away from the place of

business of Last Chance Auction LLC,licensed by the Bureau of Alcohol, Tobacco

and Firearms to engage in the business of dealing in firearms and located at

46885 265th 3^.^ Sioux Falls, South Dakota, 57106, the following firearms:

                        Description                         Serial Number


 1.   Remington Arms model 783,.300                  RA36116B
      Winchester Magnum caliber, bolt-action rifle
2.    Remington Arms model 552 Speedmaster,          None
      .22 Long Rifle caliber, semi-automatic rifle
3.    Remington Arms model 700,.22-250               S6480368
      Remington Caliber, bolt-action rifle
4.    Howa Machinery Limited model 1500,.308         B327283
      caliber, bolt-action rifle
 Case 4:20-cr-40123-KES Document 1 Filed 12/08/20 Page 2 of 5 PageID #: 2




5.    Sturm, Ruger and Co. Inc. model Ruger           690004970
      American, 6.5 mm Creedmoor caliber, bolt-
      action rifle
6.    Savage Arms model Axis .270 Winchester          H818592
      caliber bolt-action rifle
7.    Mosin-Nagant, Romanian M44 7.62x54r             GR1555
      bolt-action rifle
8.    Hemy Repeating Arms Co. model HOOIY             Y008219H
      Lever Action Youth,.22 Long Rifle caliber,
      lever action rifle
9.    Fausti Stefano Arms, model Ducks                16Z0DU2013
      Unlimited, 12 gauge over under shotgun
10.   US Repeating Arms Co. Winchester                L3071039
      trademark model 1200 12 gauge pump
      action shotgun
11.   Christensen Arms, model Modern Precision        7M01511
      Rifle 6.5 mm Creedmoor bolt-action rifle
12.   HS Produkt, Springfield Armory Inc., model      HE933819
      XD 9, 9x19mm Luger caliber, semi
      automatic pistol
13.   Colt's Patent Firearms Manufacturing, model     2782021
      M1991A1 series 80,.45 Auto caliber, semi
      automatic pistol
14.   Colt's Patent Firearms Manufacturing, model     167223F
      Frontier Scout,.22 Long Rifle caliber, single
      action revolver
15.   Colt's Patent Firearms Manufacturing, model     647LDR
      derringer .22 short caliber, single-shot
      derringer
16.   EXCAM model TA 38,.38 special caliber,          L68782
      over-under derringer
17.   Raven Arms, model MP25,.25 Auto caliber,        1350573
      semi-automatic pistol
18.   Smith and Wesson model M85P22, .22 Long         MP142290
      Rifle Caliber, semi-automatic pistol
19.   Bond Arms Inc. model Roughneck .45 Auto         203246
      caliber over-under derringer



                                     [2]
  Case 4:20-cr-40123-KES Document 1 Filed 12/08/20 Page 3 of 5 PageID #: 3




 20.   Cobra Enterprises model CB38,.38 special       CT216601
       over under derringer
 21.   Butler Associates Inc, model Derringer, .22    C00558
       Short caliber, single shot derringer
 22.   European American Armory model Bounty          F40156
       Hunter,.22 Long Rifle caliber single action
       revolver
 23.   Chiappa Firearms model SAA 1873 .22 Long       16L03769
       Rifle caliber, single action revolver
 24.   Cobra Enterprises model C22M .22,              118619
       Winchester Magnum Rimfire over under
       derringer
 25.   12,650 rounds of ammunition                    None




all of which had been shipped and transported in interstate commerce, all in

violation of 18 U.S.C. §§ 922(u) and 924(i)(l).

                                     COUNT 2.


       On or about September 9, 2020, in the District of South Dakota, Tayn

Christian Reis, knowingly possessed, received, concealed, and stored the

following stolen firearms, to wit:

                         Description                      Serial Number


 1.    Remington Arms model 783,.300                  RA36116B
       Winchester Magnum caliber, bolt-action rifle
 2.    Remington Arms model 552 Speedmaster,          None
       .22 Long Rifle caliber, semi-automatic rifle
 3.    Remington Arms model 700,.22-250               S6480368
       Remington Caliber, bolt-action rifle
4.     Howa Machinery Limited model 1500,.308         B327283
       caliber, bolt-action rifle
 5.    Sturm, Ruger and Co. Inc. model Ruger          690004970
       American, 6.5 mm Creedmoor caliber, bolt-
       action rifle


                                       [3]
 Case 4:20-cr-40123-KES Document 1 Filed 12/08/20 Page 4 of 5 PageID #: 4




6.    Savage Arms model Axis .270 Winchester           H818592
      caliber bolt-action rifle
7.    Mosin-Nagant, Romanian M44 7.62x54r              GR1555
      bolt-action rifle
8.    Hemy Repeating Arms Co. model HOOIY              Y008219H
      Lever Action Youth, .22 Long Rifle caliber,
      lever action rifle
9.    Fausti Stefano Arms, model Ducks                 16Z0DU2013
      Unlimited, 12 gauge over under shotgun
10.   US Repeating Arms Co. Winchester                 L3071039
      trademark model 1200 12 gauge pump
      action shotgun
11.   Christensen Arms, model Modern Precision         7M01511
      Rifle 6.5 mm Creedmoor bolt-action rifle
12.   HS Produkt, Springfield Armory Inc., model       HE933819
      XD 9, 9x19mm Luger caliber, semi
      automatic pistol
13.   Colt's Patent Firearms Manufacturing, model      2782021
      M1991A1 series 80,.45 Auto caliber, semi
      automatic pistol
14.   Colt's Patent Firearms Manufacturing, model      167223F
      Frontier Scout, .22 Long Rifle caliber, single
      action revolver
15.   Colt's Patent Firearms Manufacturing, model      647LDR
      derringer .22 short caliber, single-shot
      derringer
16.   EXCAM model TA 38,.38 special caliber,           L68782
      over-under derringer
17.   Raven Arms, model MP25,.25 Auto caliber,         1350573
      semi-automatic pistol
18.   Smith and Wesson model M85P22,.22 Long           MP142290
      Rifle Caliber, semi-automatic pistol
19.   Bond Arms Inc. model Roughneck .45 Auto          203246
      caliber over-under derringer
20.   Cobra Enterprises model CB38,.38 special         CT216601
      over under derringer
21.   Butler Associates Inc, model Derringer, .22      C00558
      Short caliber, single shot derringer

                                     [4]
  Case 4:20-cr-40123-KES Document 1 Filed 12/08/20 Page 5 of 5 PageID #: 5




 22.   European American Armory model Bounty            F40156
       Hunter,.22 Long Rifle caliber single action
       revolver
23.    Chiappa Firearms model SAA 1873 .22 Long         16L03769
       Rifle caliber, single action revolver
24.    12,650 rounds of ammunition                      None




which had been shipped and transported in interstate commerce, knowing and

having reasonable cause to believe the firearms were stolen, all in violation of 18

U.S.C. §§ 9220) and 924(k).

                                      A TRUE BILL:



                                             NAME REDACTED

                                      Foreperson

RONALD A. PARSONS, JR.
United States Attorney




                                       [5]
